internal_revenue_service number release date cor-128474-00 date the honorable john m shimkus u s house of representatives washington d c attention michelle r yahng dear mr shimkus commissioner rossotti asked me to respond to your inquiry dated date on behalf of a constituent feels it is unfair to have to subtract percent of adjusted_gross_income from the total of medical_expenses in computing the deduction for those expenses personal expenses are generally not deductible sec_262 provides that no deduction shall be allowed for personal living or family_expenses unless specifically allowed by other sections medical_care expenses are personal expenses for which a deduction is allowed by sec_213 of the internal_revenue_code the limitation on the deduction for medical_expenses has varied over the years the congress enacted the most recent change in the tax_reform_act_of_1986 which raised the floor from percent of adjusted_gross_income to percent one of the principal purposes of that legislation was to reduce marginal tax_rates by broadening the base of individual and corporate income taxes this approach allowed a considerable reduction in tax_rates and in the overall tax burden on individuals consistent with that general approach the congress thought it appropriate to increase the floor under the itemized_deduction for medical_expenses the committee on finance of the united_states senate gave the following specific reasons for raising the floor by utilizing a deduction floor of percent of the taxpayer’s adjusted_gross_income the bill continues the benefit of deductibility where an individual incurs extraordinary medical expenses-for example as a result of uninsured surgery severe chronic disease or catastrophic illness thus the bill retains deductibility where the expenses for a year are so great that they absorb a substantial portion of the taxpayer’s income and hence substantially affect the taxpayer’s ability to pay taxes the committee also believes that the higher floor by reducing the number of returns claiming the deduction will alleviate complexity associated with the deduction including substantiation and audit verification problems and numerous definitional issues i hope this information is helpful please call john t sapienza jr identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
